WOODROUGH, Circuit Judge
(dissenting).
It has seemed to me that Mr. Stott ought to be held bound upon each of the seven written contracts which he admits he solemnly executed and formally delivered to his government. They granted options to the government, which it is admitted the government duly exercised, and by the terms of each one the government agreed to buy and Mr. Stott agreed to convey a described parcel of land for a specified price. I do not find in the record any wrongful action or inaction on the part of the government to justify relieving Mr. Stott from any one of his contracts, and I think the judgment requiring the government to pay nearly double the agreed price for the lands is erroneous.
It is true that Mr. Stott has been constantly “calling on the government for his money”, ever since the government exercised its options in 1939, and no money has come into his hands up to this time in 1944, but the two obvious and sufficient reasons appear undisputed — first, that he could not convey certain of the tracts he agreed to convey because he did not have marketable title to them, and, second, that he wilfully re*945fused to perform his agreement to convey those to which he did have such titles.
Each of Mr. Stott’s contracts reserved to the government the privilege of condemning the land covered by it “in the event the title to said land is unsatisfactory for the purchase of it by deed”, and two of Mr. Stott’s titles were found in that condition. But Mr. Stott maintained that he was the true owner of the tracts and he litigated the issue in apparent good faith with those claiming adversely to him in actions in state courts of competent jurisdiction. In respect to the first tract which was found “satisfactory for purchase by deed”, Mr. Stott absolutely refused to sign the transfer and voucher documents covering the tract tendered to him, on the ground assigned by him, that he had a contract with the government different from the writings which he signed (to-wit, a single parol contract to sell at $10 an acre.)
The sole ground on which the trial court’s judgment excused Mr. Stott from his agreements that his option prices should constitute “final and binding evidence of the true value of said land and of the proper award to be made” in condemnation proceedings, was that the government unreasonably delayed bringing condemnation proceedings.
In entering into option contracts for private property required for government use, the parties hope to avoid federal court litigation of either issues of title or issues of value, and these contracts implement that hope. Doubtless the government could have instituted action against Mr. Stott in respect to his first tract, found satisfactory for purchase, as soon as Mr. Stott refused to make his promised conveyance thereof, but the grounds on which Mr. Stott based his refusal were such as not to extinguish the hope that all the purchases might still be made by deed. The judgment excusing Mr. Stott from his contracts is in no-wise rested upon any asserted breach of obligation of the government to proceed against him at that time. I find no clear definition of the time when it is decided that the government should have instituted court action. It seems clear to me that it was proper for the government to hold off federal court condemnation proceedings against Mr. Stott while Mr. Stott was attempting to establish his titles in the state court litigation. It appears that if Mr. Stott had succeeded in that litigation the hope that prompted the option contracts would have materialized and federal court litigation would have been avoided. I am not persuaded that either reason or authority made it obligatory on the government to institute its condemnation proceedings a single day earlier than it did institute them. The land titles had to be adjudicated and the judicial process of the state was invoked and was in motion to that end. In that situation, no one should be blamed or held at fault for not starting more court proceedings in another jurisdiction towards the same end, and of course Mr. Stott never requested the government to so cumulate litigation. Mr. Stott’s refusal to convey his lands and the delays that inhere in due process of law, have combined to keep Mr. Stott out of his money for a long time, but excepting himself, no one has committed any fault and the government’s right to have Mr. Stott held to his contracts ought to be enforced.